Case: 13-15226   Date Filed: 08/18/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15226
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:13-cv-00095-AT



ROBERT L. REHBERGER,

                                                           Plaintiff-Appellant,

                                  versus

HENRY COUNTY, GEORGIA,
THE STATE OF GEORGIA,
UNITED STATES OF AMERICA,
THE STATE BAR ASSOCIATION OF GEORGIA,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 18, 2014)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 13-15226     Date Filed: 08/18/2014    Page: 2 of 4


      Robert Rehberger, a lawyer, was convicted in the Superior Court of Henry

County, Georgia, of false imprisonment, sexual battery and simple battery and

sentenced to four years in prison. He was thereafter disbarred from the practice of

law, see Rehberger v. State, 502 S.E.2d 222 (GA. 1998), and he filed a number of

law suits, including the one now before us against Henry County, the State of

Georgia, the United States of America and the General Counsel of the State Bar of

Georgia. According to his complaint, these defendants denied him effective and

meaningful access to the courts and violated his due process rights by obtaining

allegedly invalid state court convictions against him and barring him from the

practice of law. The district court dismissed Rehberger’s complaint as frivolous.

He appeals the dismissal, proceeding pro se and informa pauperis (“IFP”).


      Section 1915(e) of Title 28 of the U.S. Code provides that any case

proceeding IFP shall be dismissed, at the court’s discretion, at any time if it is

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i). Napier v. Preslicka, 314 F.3d 528, 531

(11th Cir. 2002). A claim is frivolous if it is without arguable merit in fact or law.

Denton v. Hernandez, 504 U.S. 25, 32-33, 112 S. Ct. 1728, 1733, 118 L. Ed. 2d 340

(1992). Moreover, “conclusory allegations, unwarranted deductions of facts, or

legal conclusions masquerading as facts will not prevent dismissal.” Oxford Asset

Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).



                                           2
               Case: 13-15226     Date Filed: 08/18/2014    Page: 3 of 4


      Adequate, effective, and meaningful access to the courts is a constitutional

right, grounded in the First Amendment, the Article IV Privileges and Immunities

Clause, the Fifth Amendment, and the Fourteenth Amendment. Chappell v. Rich,

340 F.3d 1279, 1282 (11th Cir. 2003). In order to prevail on a claim that this right

has been violated, a plaintiff must identify a nonfrivolous and arguable underlying

claim—whether anticipated or lost—in his complaint. Christopher v. Harbury,

536 U.S. 403, 415, 122 S. Ct. 2179, 2186-87, 153 L. Ed. 2d 413 (2002).


      If a plaintiff seeks damages for allegedly unconstitutional conviction or

imprisonment, the conviction or sentence has not yet been invalidated, and

judgment in favor of the plaintiff would necessarily imply the invalidity of the

conviction, the complaint must be dismissed. Heck v. Humphrey, 512 U.S. 477,

486-87, 114 S. Ct. 2364, 2372, 129 L. Ed. 2d 383 (1994).

      As an initial matter, Rehberger’s argument that 28 U.S.C. § 1915(e) applies

only to claims by prisoners is meritless, as the statute by its terms applies to all IFP

proceedings. See 28 U.S.C. § 1915(e)(2)(B)(i). The district court did not abuse its

discretion in dismissing Rehberger’s complaint as frivolous. Rehberger’s claims

consist of conclusory allegations untied to the specific parties he identifies as

defendants, lack factual support, and are without arguable legal merit. See Denton,
504 U.S. at 32-33, 112 S.Ct. at 1733; Oxford Asset Mgmt., Ltd., 297 F.3d at 1188.

Rehberger has not identified an underlying claim that is nonfrivolous and arguable

                                           3
              Case: 13-15226     Date Filed: 08/18/2014   Page: 4 of 4


or any instance in which he has been denied the opportunity to present claims

before the courts. See Christopher, 536 U.S. at 415, 122 S.Ct. at 2186-87. In

addition, to the extent he challenges his convictions, judgment in his favor would

necessarily imply the invalidity of his convictions and thus his claims are barred by

Heck. See Heck, 512 U.S. at 486-87, 114 S.Ct. at 2372. Rehberger brings his

claims against the State defendants under 42 U.S.C. § 1983. The statute of

limitations for § 1983 claims arising in Georgia is two years. Brown v. Ga. Dep’t

of Revenue, 881 F.2d 1018, 1022 n.10 (11th Cir. 1989). All of the actions

Rehberger complains of occurred in the late 1990’s and early 2000’s (between

1997 and 2010, at the latest), well outside the two-year limitations period. See

Brown, 881 F.2d at 1022 n.10. Hence, the § 1983 claims are time-barred.

      AFFIRMED.




                                          4